DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Hsieh et al. (US Pub. No. 2018/0173087 A1) discloses an illumination system (Figure 8A, element 400), comprising: a first excitation light source (Figure 8A, element LS1), configured to emit a first excitation beam (Figure 8A, element B1); a transflective element (Figure 8A, element BC1), disposed on a transmission path of the first excitation beam (Figure 8A, element B1), a wavelength conversion wheel (Figure 8A, element M1), disposed on a transmission path of the first portion beam (i.e. portion of B1 passing through element BC1 in Figure 8A) and comprising a wavelength conversion region (Figure 10B, element 121), wherein when the first portion beam (i.e. portion of B1 passing through element BC1 in Figure 8A) irradiates onto the wavelength conversion region (Figure 10B, element 121), the first portion beam is converted into a converted beam (Figure 8A, element B2) by the wavelength conversion region (page 10, paragraph 0081, lines 11-13); wherein the filter wheel (Figure 8A, element M2) includes a plurality of filter regions (Figure 4, elements M2a, 
Regarding claim 17, Hsieh et al. (US Pub. No. 2018/0173087 A1) discloses a projection apparatus (Figure 7, element 10), comprising: an illumination system (Figure 7, element 12), configured to emit an illumination beam (Figure 7, element L) and comprising: a first excitation light source (Figure 7, element LS1), configured to emit a first excitation beam (Figure 7, element B1); a transflective element (Figure 7, element BC1), disposed on a transmission path of the first excitation beam (Figure 7, element B1), a wavelength conversion wheel (Figure 7, element M1), disposed on a transmission path of the first portion beam (i.e. portion of B1 passing through element BC1 in Figure 7) and comprising a wavelength conversion region (Figure 10B, element 121), wherein when the first portion beam (i.e. portion of B1 passing through element BC1 in Figure 7) irradiates onto the wavelength conversion region (i.e. element 121 which is part of element M1, that is illustrated in Figure 7), the first portion beam (i.e. portion of B1 passing through element BC1 in Figure 7) is converted into a converted beam (Figure 7, element B3) by the wavelength conversion region (Figure 10B, element 121); a transmission path of the converted beam (Figure 7, element B3) transmitted from the wavelength conversion wheel (Figure 7, element M1), wherein the filter wheel (Figure 7, element M2) has a plurality of 
Regarding claims 2-16 and 18-21, the claims are allowable based on their dependence from allowable claims 1 and 17 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US Pub. No. 2019/0179220 A1) discloses a light-source system, comprising excitation light source, first supplementary light source, first light-guiding assembly, wavelength conversion apparatus, and second light-guiding assembly.  The 
Hoehmann (US Pub. No. 2015/0167907 A1) teaches a lighting device comprising a phosphor arrangement having a phosphor region; a first laser for irradiating a part of the phosphor region with a first laser radiation; wherein the phosphor region comprises at least one phosphor which can be irradiated by the first laser radiation and re-emits said first laser radiation at least partly in a manner wavelength-converted into colored light having a first light color; a second laser configured for emitting a second laser radiation having a second light color, wherein the second light color of the second laser radiation is identical in color to the first light color of the wavelength-converted colored light; and wherein the lighting device is configured to simultaneously emit the second laser radiation and the wavelength-converted colored light of identical color emitted by the phosphor. 
Kitano et al. (US Pub. No. 2014/0211169 A1) shows a lighting device comprising a laser light source, a phosphor having a yellow phosphor that is excited by the laser 
Yang et al. (US Pub. No. 2013/0100417 A1) discloses an illumination system including a coherent light source, a phosphor switching module, a beam combining unit and a diffusion switching module.  The coherent light source emits a coherent light beam.  The phosphor switching module includes a light passing section and a first phosphor reflecting section.  The light passing section and first phosphor reflecting section are switched into a transmission path of the coherent light beam by turns.  The first phosphor reflecting section converts and reflects the coherent light beam into a first color beam.  The beam combining unit combines the coherent light beam passing through the light passing section and the first color light beam.  The diffusion switching module includes a light diffusion section and a first light permeable section to be switched into the transmission paths of the coherent light beam and the first color light beam by turns.  A projection apparatus is also disclosed. 
Hsieh et al. (US Patent No. 9,897,907 B2) teaches an illumination system including a coherent light source, a first light-combining element, an optical wavelength conversion module, and a first auxiliary light source.  The coherent light source emits a coherent light beam.  The first light-combining element is disposed on a transmission path of the coherent light beam.  The light wavelength conversion module is disposed on a transmission path of the coherent light beam transmitted from the first light-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MC/
07/25/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882